Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lacks proper antecedent basis for “the heating”, particularly since it depends from claim 5 and not from claim 6 which includes the heating step.
Claim 18 lacks proper antecedent basis for “the electrode” as no electrode is recited in claim 10.  Claims 19 and 20 depend from claim 18.
35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck (8,515,553).
	Schenck provides a method for treating tissue beneath a skin surface comprising pumping a fluid from a container to an energy delivery device configured to emit electromagnetic energy.  See Abstract.
	Regarding claim 2, fluid is pumped from the container (96) to the energy device (12) using a diaphragm pump (98).  Regarding claims 3 and 5, there is a first line upstream of the pump (e.g. arrow from reservoir to the pump in Figure 2) and a second line downstream of the diaphragm pump (e.g. line 92 from the pump to the handpiece).  The first and second lines inherently have a first and second pressure, and the pump would inherently increase the pressure in the downstream (e.g. second) line.
	Regarding claim 10, Schenck provides an apparatus for treating tissue beneath a skin surface comprising an energy delivery device (12/14) and a cooling system (16) including a pump (98) configured to pump a coolant to the energy delivery device.  See Figure 2.  
	Regarding claim 11, the cooling system includes a container (96) holding the coolant.  Regarding claim 12, there is a system controller (18) coupled to the energy delivery device and to the cooling system and programmed to control operation of the pump to maintain the coolant in a liquid state.

Claims 1, 6, 7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlock (7,476,242).

Regarding claims 6-8, Matlock specifically disclose heating the fluid inside the container to maintain the coolant in a liquid state, as well as pressure and temperature sensors to provide closed loop control of the temperature of the fluid in the reservoir.  See column 11, lines 29-50.
Regarding claim 10, Matlock provide an energy delivery device to deliver RF energy (Figure 2, for example) and a cooling system (Figure 3 and above discussion) including a pump.  Regarding claim 11, there is a container holding the coolant (reservoir 50).  Regarding claims 12-16, there is a system controller (Figure 3) coupled to the energy delivery device and the cooling assembly and programmed to control operation of the pump to maintain the coolant in a liquid state in the container (col. 11, lines 29-50, for example).  The system controller includes a heater (Figure 3) and pressure and temperature sensors (col. 11) used to control the temperature of the fluid in the container and maintain a liquid state.
35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6, 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck (‘553) in view of the teaching of Matlock (‘242).
Schenck discloses a method and system for providing a coolant to an energy delivery device as addressed above.  Schenck fails to disclose the specific pressures, or the use of a heater for maintaining the coolant in a liquid state.
As addressed previously, Matlock disclose an analogous system comprising an energy delivery device and a cooling means to provide a coolant to the energy delivery device.  In particular, and with respect to claims 6 and 7, Matlock specifically teach that it is known to provide a heater to heat the fluid in the reservoir to maintain the coolant in a liquid state.  See, for example, column 11, lines 29-50.  Regarding claim 4, the examiner maintains that the acceptable pressure levels would be within the purview of the skilled artisan given the system, and that Matlock specifically disclose pressure ranges of similar value (col. 11, line 17, for example).
To have provided the Schenck system and method with a heater to heat the fluid in the reservoir and to control the pressure accordingly would have been an obvious consideration for one of ordinary skill in the art since Matlock fairly teaches the use of such a heating means for a cooling system to cool a similar device.
Regarding claim 13, Matlock disclose a heater as addressed above, with the coolant container at least partially enclosed in the heater (col. 11, lines 30-37 of Matlock).  Regarding claims 14-16, Matlock further disclose a system controller to control operation of the heater and the pump to maintain the coolant in a liquid state as addressed above.



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck (‘553) in view of the teaching of Stern et al (7,481,809).
	Schenck provide an apparatus for treating tissue comprising and energy delivery device and a cooling system including a pump configured to pump the coolant to the energy delivery device as addressed above.  Schenck fails to expressly disclose a nozzle and a control valve configured to control delivery of the coolant to the electrode, and a manifold arranged between the pump and the control valve as recited in these claims.
	Stern et al provide another device comprising an energy delivery device for delivering RF energy to tissue and a cooling system to pump a coolant to the energy delivery device.  Stern et al also disclose a cryogen system as the coolant source, and specifically teach that a nozzle (36) may be used to delivery fluid to the electrode, as well as the use of a control valve to control the delivery of a fluid (col. 11, lines 28-31).  Schenck specifically disclose the use of a diaphragm pump to provide the fluid to the device as addressed previously.  
	To have provided the Schenck system with a nozzle and a control valve for delivery of the coolant to the electrode surface would have been an obvious consideration for one of ordinary skill in the art since Stern et al fairly disclose such a nozzle and control valve to deliver a coolant to the back surface of an electrode in an analogous treatment system.

Allowable Subject Matter
Claims 8, 9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stern (6,413,255), Ellman et al (6,095,496) and Knowlton et al (7,006,874) disclose other systems that provide cooling to an energy delivery device to treat tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 2, 2022